 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    LESLIE LARAY CRAWFORD,                               Case No. 1:14-cv-01735-SAB

12                   Plaintiff,                            ORDER RE JOINT STATUS REPORT ON
                                                           DEFENDANTS’ PETITION FOR WRIT OF
13           v.                                            CERTIORARI

14    CITY OF BAKERSFIELD, et al.,                         (ECF No. 116)

15                   Defendants.

16

17          A jury trial was conducted in this matter and on October 20, 2016, the jury returned a

18 verdict for Defendants City of Bakersfield and Aaron Stinger and against Plaintiff Leslie Laray

19 Crawford. (ECF Nos. 83, 87.) Judgment was entered on October 21, 2016, and Plaintiff filed a
20 notice of appeal that was processed to the Ninth Circuit Court of Appeals on November 21,

21 2016. (ECF Nos. 89, 92, 93.) On December 16, 2019, this action was remanded and the

22 mandate issued on January 7, 2020. (ECF Nos. 103, 111.)

23          A status conference was held on January 21, 2020, at which, Defendants indicated they

24 intended to file a writ of certiorari with the Supreme Court of the United States. (ECF No. 113.)

25 Finding the matter not ripe to set for trial, the Court ordered the parties to file a joint status report

26 regarding Defendants’ writ of certiorari on or before April 3, 2020. (ECF No. 114.) On April 3,
27 2020, the parties filed a joint status report indicating that on March 5, 2020, the Defendants filed

28 a petition for writ of certiorari, and any brief in opposition to the Defendants’ petition must be


                                                       1
 1 filed on or before April 8, 2020. (ECF No. 116.)

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The parties shall file a joint status report regarding the status of Defendants’

 4                  petition for writ of certiorari within six (6) months of issuance of this order; and

 5          2.      If Defendants’ petition for writ of certiorari is denied prior to the expiration of the

 6                  six (6) month period, the parties shall file a joint status report within fourteen (14)

 7                  days of the date of denial.

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 6, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
